F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          OCT 26 2001

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                             Clerk



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                       No. 01-1111
 v.                                               (D.C. No. 00-CR-32-S)
                                                        (Colorado)
 DANIEL JOSE MARQUEZ,

          Defendant-Appellant.




                          ORDER AND JUDGMENT *


Before SEYMOUR, McKAY, and BRORBY, Circuit Judges.



      Daniel Jose Marquez was charged with possessing a firearm after a felony

conviction in violation of 18 U.S.C. § 922(g)(1). He was convicted by a jury and

now appeals, contending that the evidence was insufficient to establish that he


      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
possessed the firearm. We affirm.

      On appeal of the sufficiency of the evidence to support a jury verdict, we

“review the record de novo and ask only whether, taking the evidence–both direct

and circumstantial, together with reasonable inferences to be drawn therefrom–in

the light most favorable to the government, a reasonable jury could find the

defendant guilty beyond a reasonable doubt.” United States v. Voss, 82 F.3d

1521, 1524-25 (10th Cir. 1996) (internal quotation marks omitted). “We do not

question the jury’s credibility determinations or its conclusions about the weight

of the evidence.” United States v. Springfield, 196 F.3d 1180, 1184 (10th Cir.

1999) (internal quotation marks omitted).

      To establish a violation of section 922(g)(1), the government was required

to prove that Mr. Marquez previously was convicted of a crime punishable by

imprisonment exceeding one year, that he thereafter knowingly possessed a

firearm, and that the possession was in or affecting interstate or foreign

commerce. See United States v. Adkins, 196 F.3d 1112, 1117 (10th Cir. 1999). In

this case the parties stipulated that Mr. Marquez had the requisite prior conviction

and that the interstate commerce element was satisfied. Thus the only issue for

the jury to decide, and the only issue raised on appeal, is whether the

government’s evidence established that Mr. Marquez knowingly possessed the

firearm. The government may satisfy this element by showing either actual or


                                         -2-
constructive possession. See id. at 1118. Here the government contended Mr.

Marquez was in actual possession of the weapon, which required proof that he

knowingly had physical control over it. See United States v. Munoz, 150 F.3d

401, 416 (5th Cir. 1998), cert. denied, 525 U.S. 1112 (1999).

      The government and the defense presented sharply conflicting versions of

the events underlying the charge against Mr. Marquez. The government’s

evidence showed that on the evening in question, Mr. Marquez’ brothers, Angel

and Pete Marquez, had been stopped by police for a traffic violation and had

again encountered the police during a fight at a bar, where they were told by an

officer to leave and not return. Although the officer was later called to the bar to

respond to another fight involving the brothers, they had left by the time the

officer arrived. Officer Mark Matthews was told by the responding officer to go

to the home of the brothers. He did so and parked his patrol car across the street

and down the block from the house. He testified that from his vantage point

behind a van parked on the street, he had an unobstructed view of the front of the

house, which was well-lighted by floodlights over the front door. He stated that

he saw three men come out of the front door and begin walking three abreast, and

that the man in the middle was carrying a shotgun. Officer Matthews shouted that

he was a police officer and ordered the men to get to the ground. The man in the

middle threw the gun to his side. Officer Matthews and another officer


                                         -3-
handcuffed the men. Officer Matthews testified that at the time of the arrests he

had identified the man carrying the gun as Daniel Marquez, and he identified

defendant in the courtroom as that man.

      The government also presented testimony from Officer Brian Dahl of the

Yakima, Washington, police department about an incident approximately six

months later. Officer Dahl testified that after he stopped Mr. Marquez for a

traffic violation, he discovered Mr. Marquez was wanted on a federal firearms

violation and took him into custody. Officer Dahl testified that Mr. Marquez was

having trouble understanding why he was wanted for the violation and Officer

Dahl suggested that Mr. Marquez’ prints could have been found on a gun.

According to Officer Dahl, Mr. Marquez then said his prints could be on a gun,

relating an incident in which his brother had gotten him a gun for a present. The

gun was not working properly and the brothers were going to get parts for it, but

because there were children in the house they were going to take it outside and

put it in the trunk of a car. He told the officer that when they came out of the

house with the gun, Denver police officers happened by, arrested them, and took

the gun.

      The defense presented a different scenario of the night in question, offering

evidence that Mr. Marquez’ brother Angel had picked up the gun in the house and

carried it outside, accompanied only by defendant. Angel testified that when he


                                          -4-
heard the police shout, he threw the gun under a tree and hit the ground. Pete

Marquez testified that he remained in the house until the police knocked on the

door and dragged him outside.

      The jury’s verdict thus rested on its assessment of witness credibility, a

matter uniquely within its province. Our review on appeal is not an opportunity

“to second-guess the jury’s credibility determinations, . . . [or] reassess the jury’s

conclusions about the weight of the evidence presented.” United States v. Beers,

189 F.3d 1297, 1301 (10th Cir. 1999) (internal quotation marks omitted). The

evidence presented by the government, although contradicted by that of

defendant, was nonetheless sufficient to allow the jury to find Mr. Marquez guilty

beyond a reasonable doubt of possessing a firearm.

      We AFFIRM the conviction.

                                        ENTERED FOR THE COURT

                                        Stephanie K. Seymour
                                        Circuit Judge




                                          -5-